It is ordered and adjudged by this court, that the judgment of the said Court of Appeals be, and the same is hereby, affirmed on authority of Wyant v. Russell, 109 Ohio St. 167, for the reason that the record discloses that the Municipal Court of Sandusky rendered judgment as of May 25, 1932, which judgment was entered on the civil docket of that court as required by law and was not vacated, and the limitation for perfecting appeal ran from the judgment of May 25, 1932.
Judgment affirmed.
WEYGANDT, C.J., ALLEN, STEPHENSON, JONES, MATTHIAS, BEVIS and ZIMMERMAN, JJ., concur.